Citation Nr: 0215590	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1998, for the award of a 100 percent evaluation for the 
veteran's conversion disorder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Army from July 1986 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in which the RO denied an earlier effective 
date for the grant of a 100 percent evaluation assigned to 
the veteran's conversion disorder disability.  The RO had 
assigned an effective date of September 10, 1998 for the 100 
percent evaluation.  The appellant believes that the proper 
effective date would be when the veteran was granted service 
connection in January 1989.  The case has been certified to 
the Board by the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.

2.  In June 1989, the RO issued a rating decision that, in 
part, granted service connection for the veteran's conversion 
disorder and assigned a 10 percent evaluation, effective from 
the day after separation from service.

3.  The veteran was notified of this rating decision in 
August 1989; he did not appeal the 10 percent rating.

4.  On September 10, 1998, the veteran submitted a claim for 
an increased evaluation of his service-connected disability; 
this request was submitted on a VA Form 21-4138.

5.  In April 1999, the RO evaluated the appellant's service-
connected conversion disorder disability as 100 percent 
disabling, effective from September 10, 1998.

6.  The record does not contain any clinical evidence dated 
prior to September 10, 1998 that demonstrates a factually 
ascertainable increase in the conversion disorder disability 
justifying the assignment of an increased rating.

7.  The record does not contain evidence of an earlier claim 
for increase within the one-year period prior to the 
veteran's September 1998 claim for an increased rating.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
September 10, 1998 for the assignment of a 100 percent rating 
for the service-connected conversion disorder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 
38 C.F.R. §§ 3.155, 3.157, 3.321(b), 3.340, 3.341, 3.400, 
4.130 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for an effective date earlier than 
September 10, 1998 for the assignment of a 100 percent 
evaluation for the conversion disorder disability have not 
been met.

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This new legislation provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Public Law No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (Nov. 9, 2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (West Supp. 2001) 
(Historical and Statutory Notes).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Secretary of Veterans Affairs has published regulations 
that were created for the purpose of implementing the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence, and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, claims for an earlier effective 
date- like those for clear and unmistakable error- by their 
very nature, have a somewhat limited focus.  The RO, in the 
denial notification letter of April 1999 and the Statement of 
the Case (SOC) issued in May 2000, has set forth the law and 
facts in a fashion that clearly and adequately informed the 
claimant of the very limited and specific type of evidence 
needed to substantiate his claim.

The Board remanded the case to the RO for additional 
development in July 2001; the RO was directed to ask the 
appellant for the names, dates and places of VA and non-VA 
treatment for the conversion disorder of the veteran since 
1989.  Pursuant to that directive, the RO sent a letter to 
the appellant in August 2001; the RO specifically asked for 
identification of all VA and non-VA facilities where the 
veteran had been treated for his conversion disorder since 
1989.  The RO also sent a VCAA notice letter to the appellant 
that same month.  The appellant has neither submitted 
information nor made reference to any VA facility where the 
veteran was treated for his conversion disorder from 1989 
onward.  It appears clear, therefore, that no outstanding 
Federal Government record that could substantiate the claim 
has been identified by the veteran or by the appellant.  
Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that the implementing regulations 
issued under the VCAA do not change the picture in this 
matter, since they affect only VA notice and development 
procedures, and not the underlying substantive law as to 
basic eligibility for VA benefits.  Furthermore, no argument 
that application of the VCAA could be beneficial to the 
appellant has been advanced by either the appellant or the 
veteran's representative.

Accordingly, the Board finds that it can proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board finds 
that VA has satisfied its duty to assist the appellant in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended at 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)).  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter again for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in an April 1999 rating decision, 
granted an effective date of September 10, 1998, for the 
assignment of an increased rating of 100 percent for the 
veteran's psychiatric disability.  The appellant contends 
that the veteran's entitlement to a 100 percent evaluation 
for his conversion disorder disability should be effective at 
least from the date of his release from active duty in 
January 1989.

The veteran was granted service connection for conversion 
disorder in a June 1989 rating decision.  Initially, the 
associated disability was rated 10 percent disabling, 
effective from the grant of service connection in January 
1989.  VA sent the veteran notice letters about the 10 
percent evaluation in August 1989, and in October 1989; these 
letters were sent to the veteran's address of record.  (The 
Board notes that a copy of the August 1989 notice letter was 
attached to the VA Form 9 submitted in June 2000.)

In June 1990, VA sent a VA Form 20-8992 to the veteran at an 
address in Jacksonville, FL.  This letter concerned 
certification of enrollment that was need for payment of 
benefits.  In December 1994, VA notified the veteran that his 
compensation had been increased to $89 per month; the letter 
was sent to an address in Hermitage, Tennessee.  However, 
that letter was returned as undeliverable.  

On September 10, 1998, the veteran submitted a VA Form 21-
4138 on which he asked for a re-evaluation for his service-
connected condition he said was neurosis.  The veteran 
underwent VA medical examinations in March 1999.  The results 
of those examinations formed the basis for the RO's grant of 
an increased rating of 100 percent.  The record contains no 
other evidence that makes a finding of increased disability 
factually ascertainable.

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, the Board finds that the 
veteran's September 10, 1998 request for an increased 
evaluation is the date of the claim.  As noted above, since 
the veteran had never appealed the rating decision of June 
1989 or responded to the notice letter of October 1989, under 
the regulations cited above, the effective date can be no 
earlier than September 10, 1997, one year before the date of 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for an 
increased rating within the delimiting period.  The evidence 
of record does not contain any medical evidence dated between 
September 10, 1997 and September 10, 1998, indicating that 
the veteran would be entitled to any increased rating in 
excess of 10 percent.  In fact, before the claim was 
submitted in September 1998, the service medical records were 
the only medical evidence of record.  The appellant has 
submitted only one piece of medical evidence, an August 1991 
VA medical record from an unidentified VA facility showing 
that the veteran was referred to the neurology clinic for 
follow-up of headaches and that document was submitted in 
June 2000.  In addition, the appellant never identified any 
VA medical care for the veteran that occurred before 
September 10, 1998.  Thus, the Board finds that the record 
does not contain any communication that may reasonably be 
construed as an informal claim within the year preceding the 
formal application for increased compensation in September 
1998 to allow for an earlier effective date.  38 C.F.R. 
§ 3.157.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, there were no 
pending claims relating to the conversion disorder disability 
prior to September 10, 1998.

The effective date of increase is not necessarily the date of 
the claim.  As discussed in Harper, the effective date of 
increase also depends upon when the increase in disability 
occurred.  If the increase in disability occurred after the 
date of claim, the effective date of the increased award 
cannot be earlier than the date of the increase in 
disability.  Therefore, it is clear, in considering whether 
an effective date earlier than September 10, 1998 could be 
assigned, that the later of the two dates, the date of 
receipt of the claim or the date entitlement arose, is to be 
used for the effective date and not the earlier.  Thus, the 
proper effective date, based on the current evidence of 
record, is March 23, 1999, the date of the VA examination 
showing the severity of the veteran's psychiatric symptoms.  
However, the RO granted the 100 percent evaluation from the 
date of the claim, even though that was the earlier, and not 
the later, date.

In the absence of evidence of a claim earlier than the 
September 10, 1998 claim for an increased evaluation, and in 
the absence of medical evidence showing the appellant was 
medically determined to closely approximate the criteria for 
a 100 percent evaluation for conversion disorder within the 
one year period prior to the September 1998 claim or prior to 
the current effective date of September 10, 1997, the Board 
must conclude that there is no basis upon which to assign an 
earlier effective date for the 100 percent rating.  
Therefore, the Board finds that the veteran is not entitled 
to an effective date prior to September 10, 1998, the date of 
the claim, for the grant of the 100 percent rating.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim denied here.  Since the preponderance of the evidence 
is against the earlier effective claim, the benefit of the 
doubt doctrine does not apply.  See Ortiz v. Principi, 274 
F.3d 1361 (2001).


ORDER

Entitlement to an effective date earlier than September 10, 
1998, for the assignment of a 100 percent rating for the 
service-connected conversion disorder disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

